Citation Nr: 1302860	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  05-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for left knee strain, evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD), and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to April 1985. 

The increased rating issues are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the August 2010 Board decision that denied the claims and remanded the matter for additional reasons and bases.

In August 2010, the increased rating issues came before the Board on appeal of an October 2004 rating decision of the RO in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned at a January 2007 hearing at the RO.  A transcript has been associated with the file.  The Board remanded these issues in September 2007 and June 2009.  

The petition to reopen a claim for service connection for PTSD was denied in an April 2012 rating decision of the Philadelphia RO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Following the return of the increased rating appeals from the Court, the Veteran submitted additional evidence in the form of lay statements in November 2012.  The Veteran waived initial consideration of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board will remand the increased rating issues for additional development and the petition to reopen the PTSD service connection claim for issuance of a Statement of the Case.  

The Court set aside the Board's August 2010 decision as to the increased rating appeals because of a lack of reasons and bases for denying an extraschedular rating for not discussing the Veteran's complaint of needing a wheelchair due to his service-connected knee disabilities.  

The Veteran has reported that he received a motorized scooter through VA in 2006 during the course of the instant appeal.  While his private treatment records were associated with the claims file, the Veteran's VA treatment records were not obtained during the course of the appeal.  The Board remands to obtain those outstanding records.

Although the Veteran had received notice of the information and evidence needed to support his claim for an increase, the Court implied that he should be given an opportunity to submit evidence documenting his need for a wheelchair.  This remand gives him that opportunity.  The Court also suggested that "VA" was installing a handicap ramp at the Veteran's home, while subsequent statements from the Veteran imply although he requested VA funding for this project, his claim was denied.  He can also use this opportunity to submit evidence on this point.

The Board also notes that the last VA examination conducted in conjunction with these claims was in February 2010, more than two years ago.  The Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran filed a petition to reopen a previously denied PTSD service connection claim in March 2012 while his appeal as to increased ratings was pending.  The Philadelphia RO issued an April 2012 rating decision which declined to reopen the claim.  The Veteran, in his capacity as a Veterans Service Officer for the Department of Military and Veterans Affairs for the State of New Jersey, submitted a Notice of Disagreement in July 2012.  The RO has not issued a Statement of the Case (SOC).  The Board notes that the Veteran's current representative has submitted a November 2012 power of attorney with no limitations as to the issues covered.  Although the representative may be unaware of this pending Notice of Disagreement, the issue appears to be within the scope of his representation.  The claim must be remanded to allow the RO to provide the Veteran with a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran informing him that he should submit any evidence in his possession documenting his need for a wheelchair and the construction of a handicap ramp at his home.  In the alternative, inform him that he can provide VA with the information as to where such evidence could be obtained on his behalf. 


2. Obtain the Veteran's VA treatment records from the VA Medical Center in Wilmington for treatment concerning his knees from 2005 to the present, particularly any records that would show the provision of a motorized scooter in 2006.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his knee disabilities.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Provide the Veteran with a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

